IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1434
                              Filed August 5, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

WILLIAM PAUL ROLAND,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, William P. Kelly, Judge.



      William Roland appeals district court orders granting applications for

reimbursement of room and board fees. AFFIRMED.




      Martha J. Lucey, State Appellate Defender, and Ashley Stewart, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee.




      Considered by Doyle, P.J., and Mullins and Greer, JJ.
                                          2


MULLINS, Judge.

       William Roland appeals district court orders granting the Polk County

Sheriff’s Department’s applications for reimbursement of room and board fees. He

argues that because the department filed for reimbursement as a civil judgment, it

should have filed a civil petition, and the failure to do so violated his due process

rights for failure of notice and an opportunity to be heard.

       Our supreme court recently explained Iowa Code section 356.7 (2018)

“does not require ‘filing a petition with the court,’ which is the only way to

commence a civil action,” but instead “allows the sheriff herself or himself to file

the claim with the clerk.” State v. Gross, 935 N.W.2d 695, 704 (Iowa 2019).

Because it was not raised, the court left the issue of whether such a procedure

violates due process for another day. Id. As to the constitutional claim, after the

court’s first order for reimbursement, Roland essentially asked for reconsideration.

Thereafter, the court entered its second order for reimbursement. At a subsequent

hearing, the court considered Roland’s challenge to both reimbursement orders.

No claim of a due process violation was made or considered by the district court,

and such a claim is therefore not preserved for our review. See Meier v. Senecaut,

641 N.W.2d 532, 537 (Iowa 2002) (“It is a fundamental doctrine of appellate review

that issues must ordinarily be both raised and decided by the district court before

we will decide them on appeal.”); State v. Lucas, 323 N.W.2d 228, 232 (Iowa 1982)

(“[C]laims of constitutional errors must be preserved in the same manner as other

claims.”). In any event, due process only requires notice and an opportunity to be

heard, which Roland was provided.

       AFFIRMED.